

	

		II

		109th CONGRESS

		2d Session

		S. 2285

		IN THE SENATE OF THE UNITED STATES

		

			February 14, 2006

			Mr. Lautenberg

			 introduced the following bill; which was read twice and referred to the

			 Committee on Homeland Security and

			 Governmental Affairs

		

		A BILL

		To improve the protection of witnesses, victims, and

		  informants.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Whistleblower Empowerment,

			 Security, and Taxpayer Protection Act of 2006.

		2.Tampering with or

			 retaliating against a witness, victim, or an informant

			(a)Tampering with

			 a witness, victim, or an informant

				(1)In

			 generalSection 1512 of title

			 18, United States Code, is amended—

					(A)by striking

			 or judge of the United States each place that term appears and

			 inserting the following: , judge of the United States, Member of

			 Congress, authorized official of a Federal agency, or Inspector

			 General;

					(B)in subsection

			 (a)—

						(i)in

			 paragraph (1)(C), by inserting or any other violation of Federal

			 law after commission of a Federal offense; and

						(ii)in

			 paragraph (2)(C), by inserting or any other violation of Federal

			 law after commission of a Federal offense;

						(C)in subsection

			 (b)(3), by inserting or any other violation of Federal law after

			 commission of a Federal offense;

					(D)in subsection

			 (c), by inserting , including an administrative investigation

			 after official proceeding each place that term appears;

					(E)in subsection

			 (d)—

						(i)in

			 paragraph (1), by inserting or supporting an administrative

			 investigation after official proceeding; and

						(ii)in

			 paragraph (2), by inserting or any other violation of Federal

			 law after commission of a Federal offense; and

						(F)in subsection

			 (g)(2), by inserting after law enforcement officer the

			 following: , Member of Congress, authorized official of a Federal

			 agency, or Inspector General.

					(2)Technical

			 amendmentsSection 1512 of title 18, United States Code, is

			 amended—

					(A)in subsection

			 (b)(3)—

						(i)by

			 inserting a comma after of probation; and

						(ii)by

			 striking the second comma after supervised release; and

						(B)in subsection

			 (d)(2)—

						(i)by

			 inserting a comma after of probation; and

						(ii)by striking the

			 second comma after supervised release.

						(b)Retaliating

			 against a witness, victim, or an informant

				(1)In

			 generalSection 1513 of title 18, United States Code, is

			 amended—

					(A)by inserting

			 , Member of Congress, authorized official of a Federal agency, or

			 Inspector General after law enforcement officer each

			 place that term appears;

					(B)by inserting

			 or any other violation of Federal law after commission of

			 a Federal offense each place that term appears; and

					(C)in the first

			 subsection designated as subsection (e), by striking the commission or

			 possible commission of any Federal offense and inserting the following:

			 the commission or possible commission of any Federal offense or any

			 other violation of Federal law.

					(2)Technical

			 amendmentsSection 1513 of title 18, United States Code, is

			 amended—

					(A)in subsection

			 (a)(1)(B)—

						(i)by

			 inserting a comma after of probation; and

						(ii)by striking the

			 second comma after supervised release;

						(B)in subsection

			 (b)(2)—

						(i)by

			 inserting a comma after of probation; and

						(ii)by striking the

			 second comma after supervised release; and

						(C)by redesignating

			 the second subsection designated as subsection (e) as subsection (f).

					(c)Whistleblower

			 protectionSection 2302 of

			 title 5, United States Code, is amended by adding at the end the

			 following:

				

					(f)(1)An individual who is a victim of a

				prohibited personnel practice may bring a civil action against a covered entity

				in an appropriate district court of the United States and may recover

				damages.

						(2)(A)An individual

				prevailing in any action under this subsection shall be entitled to equitable

				relief, reinstatement, compensation for special damages, litigation costs,

				expert witness fees, and reasonable attorney fees.

							(B)In the event that reinstatement of an

				individual prevailing in an action under this subsection is not practicable,

				the individual may be awarded damages for a denial of opportunity to continue

				accruing Federal pension benefits.

							(3)A civil action under this subsection

				shall be commenced not later than 2 years after the date on which the violation

				occurs.

						(4)Any prospective waiver of the right

				of any individual to file a civil action under this subsection shall be void

				and unenforceable.

						(5)An action filed under this subsection

				shall be governed by the legal burdens of proof set forth in section 42121(b)

				of title 49, United States Code.

						(6)An individual may elect to have a

				claim under this subsection adjudicated utilizing the procedures under section

				1514A(b) of title 18, United States Code.

						(7)(A)If the Government

				asserts that information sought by an individual in an action under this

				subsection is privileged because such information is a state secret or could

				lead to the revelation of state secrets, such individual may demand that the

				Government provide to the court, in classified form if necessary, a description

				of the information purported to be privileged.

							(B)The court may make arrangements for

				evidence pertaining to classified information or state secrets to be heard in

				closed session, with opposing counsel present.

							(C)A claim of state secrets privilege

				under subparagraph (A) shall be upheld only if the court determines that

				disclosure of the information to the court in closed session or to the public

				would result in substantial likelihood of the unauthorized disclosure of a bona

				fide state secret.

							(D)(i)The Government shall

				not deny access to an individual bringing action under this subsection to any

				information that the individual previously actually lawfully accessed.

								(ii)The Government shall provide an

				individual described in clause (i) with reasonable time to review such

				information at a secure facility geographically proximate to the court.

								(E)The Government shall not make a

				frivolous assertion that information is covered by the state secrets privilege

				under subparagraph (A).

							(8)In this subsection, the term covered

				entity means the employer of the person who engages in a prohibited

				personnel practice, if the act is performed within the scope of employment of

				such

				person.

						.

			3.Enhancing independence

			 of Inspectors General

			(a)Removal for

			 causeThe Inspector General Act of 1978 (5 U.S.C. App.) is

			 amended—

				(1)in section 3(b)

			 by—

					(A)inserting

			 (1) after (b); and

					(B)adding at the end

			 the following:

						

							(2)An Inspector General may be removed

				from office prior to the expiration of the term of that Inspector General only

				on 1 of the following grounds:

								(A)Permanent incapacity.

								(B)Inefficiency.

								(C)Neglect of duty.

								(D)Malfeasance.

								(E)Conviction of a felony or conduct

				involving moral turpitude.

								;

				and

					(2)in section 8G(e)

			 by—

					(A)inserting

			 (1) after (e); and

					(B)adding at the end

			 the following:

						

							(2)An Inspector General may be removed

				from office prior to the expiration of the term of that Inspector General only

				on 1 of the following grounds:

								(A)Permanent incapacity.

								(B)Inefficiency.

								(C)Neglect of duty.

								(D)Malfeasance.

								(E)Conviction of a felony or conduct

				involving moral

				turpitude.

								.

					(b)Establishment

			 of terms of officeThe Inspector General Act of 1978 (5 U.S.C.

			 App.) is amended—

				(1)in section 3, by

			 adding at the end the following:

					

						(e)(1)The term of office of

				each Inspector General shall be 7 years. An individual may serve for more than

				1 term in such office. Any individual appointed and confirmed to fill a vacancy

				in such position, occurring before the expiration of the term for which the

				predecessor of that individual was appointed, shall be appointed and confirmed

				for a full 7-year term.

							(2)An individual may continue to serve

				as an Inspector General beyond the expiration of the term for which the

				individual is appointed until a successor is appointed and confirmed, except

				that such individual may not continue to serve for more than 1 year after the

				date on which the term would otherwise expire under paragraph

				(1).

							;

				and

				(2)in section 8G(c)

			 by—

					(A)inserting

			 (1) after (c); and

					(B)by adding at the

			 end the following:

						

							(2)The term of office of each Inspector

				General shall be 7 years. An individual may serve for more than 1 term in such

				office. Any individual appointed to fill a vacancy in such position, occurring

				before the expiration of the term for which the predecessor of that individual

				was appointed, shall be appointed for a full 7-year

				term.

							.

					(c)ApplicationThe

			 amendments made by this section shall apply to any Inspector General appointed

			 before, on, or after the date of the enactment of this Act. The term of office

			 of an Inspector General serving on such date of enactment is deemed to begin on

			 such date of enactment.

			4.Direct

			 submission of budget requests to congressSection 6 of the Inspector General Act of

			 1978 (5 U.S.C. App.) is amended by adding at the end the following:

			

				(e)(1)For each fiscal year,

				an Inspector General may transmit an appropriation estimate and request to the

				Director of the Office of Management and Budget and to the appropriate

				committees or subcommittees of Congress, in addition to any appropriation

				estimate and request submitted to the head of the establishment

				concerned.

					(2)The President shall include in each

				budget of the United States Government submitted to the Congress—

						(A)a separate statement of the amount of

				appropriations requested by each Inspector General who has submitted an

				appropriation estimate under paragraph (1); and

						(B)a statement comparing each such

				appropriation estimate and request submitted by an Inspector General and the

				funds requested by the head of the establishment

				concerned.

						.

		5.Prohibition of

			 reprogramming

			(a)In

			 generalNotwithstanding any other provision of law, no funds

			 appropriated for activities under the supervision of an Inspector General shall

			 be reprogrammed, transferred, or otherwise expended for any other purpose

			 without the written consent of that Inspector General, transmitted in advance

			 to the Committee on Appropriations of the Senate and the Committee on

			 Appropriations of the House of Representatives.

			(b)Conditions

			 preservedNothing in this section shall be construed as to waive

			 any condition on reprogramming of appropriated sums.

			(c)Specific

			 repealThe provisions of this section shall not be superseded,

			 except by a provision of law enacted after the date of the enactment of this

			 Act which specifically repeals, modifies, or supersedes the provisions of this

			 section.

			6.Creating

			 reporting channels for whistleblowersSection 4(a) of the Inspector General Act of

			 1978 (5 U.S.C. App.) is amended—

			(1)in paragraph (4),

			 by striking and after the semicolon at the end;

			(2)in paragraph (5),

			 by striking the period and inserting a semicolon; and

			(3)by adding at the

			 end the following:

				

					(6)to create and

				maintain a means of employees confidentially reporting alleged violations of

				rule, law, or regulation within the establishment that the Inspector General

				oversees in the form of a hotline which shall compile all allegations and refer

				them to appropriate offices for investigation; and

					(7)to compile for

				annual report to Congress, a statistical summary of all allegations, the

				violations they allege, their deviation from past trends, and the outcome of

				the preliminary inquiry or investigation into each

				allegation.

					.

			7.Special rule for

			 revocation of security clearance

			(a)Cause of

			 actionIf any action is taken or failed to be taken regarding the

			 security clearance of an individual in retaliation for any action protected

			 under paragraph (8) or (9) of section 2302(b) of title 5, United States Code,

			 the individual may bring an action against the United States in any district

			 court of the United States for damages.

			(b)Classified

			 formAny court hearings under this section may be conducted in

			 classified form, if necessary.

			(c)IntentThis

			 section shall not be construed to diminish or enhance the authority of any

			 court or other administrative body to order any action with respect to the

			 security clearance of an individual bringing an action under this

			 section.

			8.Creation of

			 whistleblower affairs directorates within offices of the Inspectors

			 GeneralSection 7 of the

			 Inspector General Act of 1978 is amended by adding at the end the

			 following:

			

				(d)(1)(A)An Inspector General

				may create a whistleblower affairs directorate to act upon complaints filed

				under subsection (a).

						(B)Except as provided in paragraph (2),

				a directorate established under this subsection shall—

							(i)adopt paragraphs (8) and (9) of

				section 2302(b) of title 5, United States Code, as the source of investigative

				standards for reviewing complaints described in subparagraph (A); or

							(ii)adopt a set of investigative

				standards.

							(2)An Inspector General whose

				jurisdiction includes national security personnel shall not be precluded from

				creating a whistleblower affairs directorate under this subsection to receive

				complaints filed pursuant to subsection (a), if the Inspector General adopts

				regulations by which security clearances and personnel actions may be

				investigated as pretexts to reprisal without disturbing personnel decisions

				based on those security clearances or personnel actions.

					(3)The head of an agency in which a

				directorate has been established under paragraphs (1) and (2), shall establish

				regulations administered by the personnel and readiness office of the agency,

				which provide for remedies recommended in substantiated findings of complaints

				filed under this

				section.

					.

		9.Prohibited

			 personnel practicesSection

			 2302 of title 5, United States Code, is amended—

			(1)in subsection

			 (a)(2)—

				(A)in subparagraph

			 (A)—

					(i)by

			 redesignating clauses (x) and (xi) as clauses (xi) and (xii),

			 respectively;

					(ii)by

			 inserting after clause (ix) the following:

						

							(x)an investigation

				of an employee;

							;

				and

					(iii)in the flush

			 matter at the end, by striking  subsection (b)(8) and inserting

			 paragraph (8) or (9) of subsection (b);

					(B)in subparagraph

			 (B)(ii) by striking ; and and inserting the

			 following:

					

						, in which case the President shall

			 submit a report to Congress, that may be classified if

			 necessary—(I)detailing any

				position the President has excluded from the coverage of this section;

				and

						(II)including the

				reasons why the President determined that excluding a position from the

				coverage of this section is necessary and warranted by the conditions of good

				administration;

						;

				(C)in subparagraph

			 (C)—

					(i)in

			 clause (i), by striking  subsection (b)(8) and inserting

			 paragraph (8) or (9) of subsection (b);

					(ii)in

			 clause (ii), by striking the Federal Bureau of Investigation,;

			 and

					(iii)in clause

			 (iii), by striking the period and inserting ; and; and

					(D)by adding at the

			 end the following:

					

						(D)intelligence

				agency means any agency described in subparagraph

				(C)(ii).

						;

				(2)in subsection

			 (b), by striking paragraphs (8) and (9) and inserting the following:

				

					(8)take or fail to

				take, or threaten to take or fail to take, a personnel action with respect to

				any employee or applicant for employment because of—

						(A)any disclosure or

				planned disclosure of information by an employee or applicant—

							(i)that the employee

				or applicant reasonably believes evidences—

								(I)a violation of

				any law, rule, or regulation;

								(II)gross

				mismanagement, a gross waste of funds, an abuse of authority, or a substantial

				and specific danger to public health or safety; or

								(III)a substantial

				and specific threat to national security or homeland security; and

								(ii)for

				which—

								(I)the disclosure is

				not specifically prohibited by law; and

								(II)the information

				is not specifically required by Executive order to be kept secret in the

				interest of national defense or the conduct of foreign affairs;

								(B)any disclosure or

				planned disclosure to the Special Counsel, the Inspector General of an agency,

				or another employee designated by the head of the agency to receive such

				disclosures, of information which the employee or applicant reasonably believes

				evidences—

							(i)a

				violation of any law, rule, or regulation;

							(ii)gross

				mismanagement, a gross waste of funds, an abuse of authority, or a substantial

				and specific danger to public health or safety; or

							(iii)a substantial

				and specific threat to national security or homeland security; or

							(C)any failure to

				report a disclosure made under this paragraph;

						(9)take or fail to

				take, or threaten to take or fail to take, any personnel action against any

				employee or applicant for employment because of—

						(A)the exercise or

				planned exercise of any appeal, complaint, or grievance right granted by any

				law, rule, or regulation;

						(B)testifying for or

				otherwise lawfully assisting, or planning to testify, or lawfully assist, any

				individual in the exercise of any right referred to in subparagraph (A);

						(C)cooperating with

				or disclosing information to, or planning to cooperate with or disclose

				information to, the Inspector General of an agency, or the Special Counsel, in

				accordance with applicable provisions of law;

						(D)a refusal to

				obey, or planning to refuse to obey, an order that would require the individual

				to violate a law; or

						(E)a failure to

				report an action under this paragraph;

						;

				and

			(3)by adding at the

			 end the following:

				

					(g)(1)(A)For the purposes of

				paragraphs (8) and (9) of subsection (b), positions at Federal contractors that

				are funded in whole or in part by appropriated funds shall be considered to be

				covered positions under subsection (a)(2)(B).

							(B)For purposes of this

				paragraph—

								(i)the term Federal

				contractor means any person that has entered into a contract with the

				Federal Government, or any person who has entered into a contract with such a

				person pursuant to the contract with the Federal Government; and

								(ii)a position at a Federal contractor is

				funded in whole or in part by appropriated funds if the responsibilities of the

				position include engaging in any activity with respect to such contract,

				including providing services or manufacturing goods procured under the

				contract, or providing incidental or support services related to such a

				contract, including accounting, human resources, secretarial services, and any

				other incidental or support services.

								(2)For the purposes of paragraph (8)(A)

				and paragraph (9) of subsection (b), positions at agencies described in

				subsection (a)(2)(C)(ii) shall be considered to be covered positions under

				subsection (a)(2)(B).

						(h)Any person that

				violates this section shall be subject to a civil penalty of not to exceed

				$50,000.

					.

			10.Petition for

			 special prosecutors

			(a)In

			 generalAn individual may petition the Attorney General for the

			 appointment of a special prosecutor to handle a case in which the individual

			 alleges being a victim of a prohibited personnel practice, as that term is

			 defined in section 2302 of title 5, United States Code.

			(b)AppointmentNot

			 later than 30 days after the date of the submission of a petition described in

			 subsection (a), the Attorney General shall appoint a special prosecutor, who

			 shall have independent jurisdiction, in any case where there is a conflict of

			 interest or where there is a substantial likelihood of political

			 interference.

			(c)ReportingIn

			 any case in which the Attorney General receives a petition described in

			 subsection (a), but does not appoint a special prosecutor, the Attorney General

			 shall submit a report to Congress detailing the reasons for refusing to appoint

			 a special prosecutor, including a specific response to any argument in the

			 petition.

			11.Study of lists

			 of whistleblower retaliation and suppressions

			(a)In

			 generalThe Comptroller

			 General shall develop rubrics, methods, and instruments to determine the costs

			 of retaliation against or suppression of whistleblowers, including the costs

			 associated with—

				(1)revocation and

			 suspension of security clearances;

				(2)litigation;

				(3)judgments against

			 the United States and indemnification of contractor liability;

				(4)diversions of

			 resources to nonproductive tasks to perpetrate retaliation and suppress

			 disclosure of fraud, waste, or abuse;

				(5)administrative

			 leave; and

				(6)any other factors

			 the Comptroller General determines are the result of retaliation against or

			 suppression of whistleblowers.

				(b)Report to

			 CongressThe Comptroller

			 General shall submit to Congress a report, not less than once every 3 years,

			 beginning with the fiscal year in which this Act is enacted, estimating the

			 costs of retaliation against and suppression of whistleblowers.

			

